Case 19-21049 Doc13 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 1 of 17

Connecticut Local Form Chapter 13 Plan 01/04/2019

UNITED STATES BANKRUPTCY COURT 5, os
DISTRICT OF CONNECTICUT _

  
  

STILE ee CB Re IA STR Cm ECO CUSPh Mm CUteMe a: Rion

Debtor 1* Wes Sia Ubi Me

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
Social Security Number: XXX - XX - él] ele

  

oh

CHAPTER 13”

(Enter only last 4 digits)

 

 

 

 

Debtor 2*
Spouse, if filing

 

 

 

 

First Name Middle Name Last Name

Social Security Number: XXX XX eZ 161)

Case number | /9~2 10% GF

 

 

 

 

 

 

 

known)
*For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable. \
7
rea Original Plan

 

[J [| Amended Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan | |
| [| Modified Plan (Indicate Ist, 2nd, etc.) ECF No. of prior plan ; |

 

 

   

Sections of the Plan that have been amended (list): ~
lan Section(s) s) (Describe)

 

 

 

 

 

 

 

 

 

If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. Ifthe changes above affect only individual creditors, list each below.

All Creditors (check all that apply):
[] secured
[| priority
[-] unsecured, non-priority
[| The amendment affects individual creditors. List each below.

 

Creditor Name(s) Proof of Claim Number Type of Claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 2 of 17

Section(s) ification(s) (Describe)

 

 

 

 

 

 

 

 

 

If your plan modification affects all creditors of a certain class (secured, priority or unsecured non-priority)

check each class of creditors affected. If the changes above affect only individual creditors, list each below.
All Creditors (check all that apply):

[1 secured
[1 priority ,
[_] unsecured, non-priority
| The modification affects individual creditors. List each below.

Creditor Name(s) f of Claim Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
All plans, amended plans and modified plans shall be served upon all creditors by the
Debtor and a certificate of service shall be filed with the Clerk.

"Collateral" as used in this Chapter 13 Plan means the property securing a claim.

If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
exemption pursuant to 11 U.S.C. § 522(8), then the Debtor must do two things: (1)
indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522() following the
Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
506 or 11 U.S.C. § 522(f).

The Debtor must check the appropriate box (Included or Not Included) in the chart
below. If an item is checked as "Not Included,” or if both boxes are checked, the
provision will be ineffective if later set out in this Chapter 13 Plan.

 

 

 

 

 

 

 

 

1
The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in Not
Section 3.2, which may result in a partial payment or no payment at all to Included |] Included
the secured creditor. !
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security Fl Included |] Not
interest pursuant to 11 U.S.C. § 522(), set out in Section 3.3. = Included
Assumption or rejection of executory contracts or unexpired leases pursuant Cl Included |] Not
to 11 U.S.C. § 365, set out in Section VI. Included

 

 

4
f

Page 2 of 17
\
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 3 of 17

To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
claim in order to be paid. See Fed. R.Bankr-P. 3002. Your claim may be modified or
eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the Chapter 13 Plan's treatment of your claim or any, provision of this
Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
than 7 days before the date set for confirmation of the Chapter 13 Plan, unless

' otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
Chapter 13 Plan without further notice eit no objection to confirmation is filed. See
Fed.R.Bankr.P. 3015.

 

This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
Chapter 13 Plan does not mean that yen will receive payment.

 

To All The Chapter 13 Plan contains no non-standard provisions other than those set out in
Parties: Section VIL. The Debtor must check one box in the chart below indicating whether any
non-standard provision is Included or Not Included in Section VII of this Chapter 13
Plan.
ws : . Not
Non-standard provisions, set out in Section VII. | [1 Included | [ah Included

 

 

 

 

 

 

PLAN PAYMENTS AND LENGTH OF PLAN

The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(1). Payments by the Debtor’ will be made as set
forth in this Section I.

2.1 Payments to Chapter 13 Standing Trustee.
The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

 

 

r

 

 

 

 

 

 

5 1.19000 per piv bh for L = . GC months.
g per fol months.
$ per for months.

 

 

 

 

 

 

 

 

If fewer than 60 months of payments are specified, additional monthly payments may be made to
the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.

 

 

2.2 Source of Payments to the Chapter 13 Standing Trustee.

I
}

i
i

Page 3 of 17

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 4of17
i.
Check all that apply.

[-] The Debtor will make payments pursuant to a payroll deduction order.
Fill in employer information for payroll deduction:

 

Employer Name: |

 

 

Employer Address: |

Employee Identification No: |

 

 

 

 

 

 

 

Lime eeenerrd Lennart Menten — Linenernnseend

 

(Note: Redact SSN so only last 4 digits appear)

ig, The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
address (include case number on payment): |
Roberta Napolitano, Chapter 13 Standing Trustee
PO Box 610
Memphis, TN 38101-0610
2.3 Income Tax Refunds. '

 

) The Debtor will retain any income tax refunds received during the plan term. Note the Chapter
13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
disposable income if this option is selected.

[| The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return

filed during the plan term within 14 days after filing the return and will turn over to the

Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.

["] The Debtor will treat income tax refunds as follows:

 

 

 

 

2.4 Additional Payments.
Check one.
@ None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
(| The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
sources, as specified below. Describe the source, estimated amount, and date of each anticipated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

payment.
Source: AA um t$: Date: |
Source: fae out $: Date:
Source: moun $: Date:

 

 

 

|

Page 4 of 17
Case 19-21049 Doci13_ Filed 07/03/19 Entered 07/03/19 14:55:11 Page 5 of 17

2.5 Estimated Total Payments.
The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter

13 Standing Trustee is:
2.6 Order of Payments to Creditors by the Chapter. 13 Standing Trustee
Payments by the Chapter 13 Standing Trustee to! ‘classes of claims shall be made in the following

 

 

 

 

order:

Secunsl fms (itany) Gnarihy Uasecoredd C lig (efeoy) Genel (yseecal Ping j

The Chapter 13 Standing Trustee shall shake payments from the finds received from the Debtor
pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to

unsecured creditors as provided in this Chapter 13 Plan.

 

 

 

 

TREATMENT OF SECURED CLAIMS

 

4

3.1 Secured Claims That Will Not Be Modified. |
Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.

[| None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
i] There are secured claims treated in this Chapter 13 Plan that are not going to be modified.

Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
payments (Maintain) will be disbursed by the Debtor, as specified below.

 

 

 

 

1. Creditor: Wells Fars Bink AA.

Last 4 Digits of - Fl] By A \ Check one of the following:
it No.: 4 if : sy > 2

Account No lArrearage on Petition Date: d g. OO. @

 

 

 

 

 

 

 

 

[| Balance on Arrearage Date:

 

 

 

Interest Rate on Balance:

 

 

 

 

Regular Payment (Maintain) by Debtor:*| /. 3 7 “| YE | pmonth

 

(i) Real Property
walPrincipal Residence

 

I check below regarding real property taxes and
7) Other (describe) jinsurance:
‘fl Mortgage payments include escrow for:
[J Real estate taxes
[@>Homeowners Insurance

Address of Collateral:
Sb b-: &4 i, ‘ee Ie ST Mi} i MNURY Cf [_| Debtor pays directly for:
[_] Real estate taxes

Ai “4
(e v. a a0 Gi c et a Cogan t 7 / oO Homeowners Insurance

 
 

 

 

 

 

 

 

 

 

 

 

[_] Personal Property/Vehicle

 

 

Page 5 of 17

 

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 6of17

i

 

Description of Collateral (include first digit and jast four digits of -
VIN# for any vehicle): L L U UI LU

 

 

 

 

ae : : : 4
*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

2. Creditor:
Last 4 Digits of [] [| [| [| Check one of the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A t No.: ;
ecount Ne ["] Arrearage on Petition Date:
Fr] Balance on Arrearage Date:
|
Interest Rate on Balance:
Regular Payment (Maintain) by Debtor:* /month
[| Real Property
[_ Principal Residence Check below regarding real property taxes and
[JOther (describe) insurance:
:[] Mortgage payments include escrow for:
[_] Real estate taxes
Address of Collateral: [_] Homeowners Insurance

 

 

 

[_] Debtor pays directly for:
L] Real estate taxes |
[-] Homeowners Insurance

 

[_] Personal Property/Vehicle
Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): U u U U U

 

 

 

 

\
*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

 

 

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Creditor:
Last 4 Digits of a [I | [| Check one of the following:
A tt No.:
ecoune No (| Arrearage on Petition Date:
(_| Balance on Arrearage Date:
Interest Rate on Balance:
Regular Payment (Maintain) by Debtor:* /month
[| Real Property
[ |Principal Residence Check below regarding real property taxes and
[_ Other (describe) insurance:

 

[_] Mortgage payments include escrow for:
L_| Real estate taxes
[_] Homeowners Insurance

 

 

 

 

 

Page 6 of 17 }

|

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 7 of 17

 

 

Address of Collateral: [_] Debtor pays directly for:
[_] Real estate taxes
| [-] Homeowners Insurance

 

 

 

 

[_] Personal Property/Vehicle

Description of Collateral (include first digit and last four digits of -
VIN# for any vehicle): U U UJ U UL

 

 

 

 

*Note: Amounts set forth in this section are estimates subject to reasonable adjustment.

 

Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
claims based on that Collateral will no longer be treated by this Chapter 13 Plan.

The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
(Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.

3.2. Secured Claims Subject to Valuation Motion.
ff None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
[] The Debtor intends to seek an order of the B akruptey Court valuing a claim pursuant to 11

 

ULS.C. § 506.
Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on
Valuation.

Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
be treated in a chapter 13 plan. This Chapter 13 Plan does not value claims. To value a claim
pursuant 11 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form of relief sought by a debtor, including a
determination of the extent, validity, and/or priority of a secured creditor’s lien, must be determined
in an adversary proceeding pursuant to Fed-R.Bankr.P. 7001.

The information provided below is for information purposes only, and the Debtor's valuation stated
herein is subject to change, without the need to modify this Chapter 13 Plan,;based on the
resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
in excess of the valuation determined by the Court for the Collateral shall be treated with other
general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.

The Debtor intends to file a motion requesting that the Court determine the value of the secured
claims listed below. For each non-governmental secured claim listed below, the Debtor states that
the value of the secured claim should be as set out below. For secured claims of governmental
units, unless otherwise ordered by the Court, the pone of a secured claim listed in a proof of claim
controls over any contrary amount listed below. For each listed claim, the value of the secured
claim as determined by the Court will be paid in fall with interest at the rate stated below, upon an
order of the Court on the Debtor's Motion.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor’s secured

Page 7 of 37 ,
t

 
Case 19-21049 Doc1i3 Filed 07/03/19 Entered 07/03/19 14:55:11

Page 8 of 17

claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
contrary amounts listed in this paragraph.

The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the

estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

1. Real Property: [] NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Creditor: Creditor's Total Claim Amount: Pro osed Secured Claim
moun
— Total Secured Claim to be treated
Last 4 Digits of | ][ |[][] | value of Collateral; in this Chapter 13 Plan:
Account No.: i
Real Property
[]Principal Residence Secured Portion of Creditor’s If claim is for taxes, list principal
[_]Other (describe) Lien: amount of tax:
Address of Collateral: Mnsecured Portion of Creditor's
Interest Rate: fo]
Check below regarding real
property taxes and insurance: :
L] Mortgage payments include
escrow for:
["] Real estate taxes
[_] Homeowners Insurance
[_] Debtor pays directly for:
L_| Real estate taxes
CT] Homeowners Insurance
*Unsecured portion |will be treated
in Section IV or V, as appropriate.
2. Creditor: Creditor's Total Claim Amount: Proposed Secured Claim sed Secured Claim
oun
— Total Secured Claim to be treated
Last 4 Digits of [] [|] ][ | | vatue of Collateral: in this Chapter 13 Plan:
Account No.:
Real Property .
[Principal Residence Secured Portion of Creditor's If claim is for taxes, list principal
[Other (describe) Lien: amount of tax:
i

 

 

 

Page 8 of 17

 

 
Case 19-21049 Doc13 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 9 of 17

 

 

 

 

Address of Collateral: .

 

 

 

 

Unsecured Portion of Creditor's
claim*:

Interest Rate: [|

Check below regarding real
property taxes and insurance:

L] Mortgage paymdhts include

escrow for:
[_] Real estate taxes

|] Homeowners Insurance
[_] Debtor pays directly for:

[_] Real estate taxes

[| Homeowners Insurance

*Unsecured portion, will be treated
in Section IV or V, as appropriate.

 

 

 

 

 

3. Creditor:

Creditor's Total Claim Amount:

 

 

 

 

Last 4 Digits of [| [| [| [|

Account No.:

Real Property

[ |Principal Residence
[ JOther (describe)

 

 

 

Address of Collateral:

 

 

Value of Collateral:

Proposed Secured Claim

; Amount

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

 

Secured Portion of Creditor's
Lien:

 

 

 

If claim is for taxes, list principal
amount of tax:

 

 

 

t
Unsecured Portion bf Creditor's
claim*:

 

 

 

 

 

 

 

Interest Rate: [

Check below regarding real
property taxes and insurance:
[| Mortgage payments include

escrow for: '
[_] Real estate taxes

[_] Homeowners Insurance
[_] Debtor pays directly for:

L] Real estate taxes

[_] Homeowners Insurance
*Unsecured portion will be treated

 

 

in Section IV or V, as appropriate.

 

 

2. Vehicles:

-—ENONE L

i

}

i
Page 9 of 17

 

 

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 10 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Creditor: Value of Collateral Payment
Total Secured Claim to be treated
7s in this Chapter 13 Plan:
Last 4 Digits of | |[ || |[] | Value of Creditor's Lien:
Account No.:
Check one below: If claim is for taxes, list principal
[| Claim incurred 910 days or Interest Rate: amount of tax:
more pre-petition Deserivti :
. ption of Collateral (include
I am incurred less than 910 gest digit and last four digits of
ays pre-petition VIN# for any Tae
i
2. Creditor: Value of Collateral: Payment
Total Secured Claim to be treated
es in this Chapter 13 Plan:
Last 4 Digits of [| [| J [| Value of Creditor's Lien:
Account No.: ,
Check one below: If claim is for taxes, list principal
[| Claim incurred 910 daysor | Interest Rate: amount of tax: .
' gore pre-petition - Descripti i °
se ption of Collateral (include
Cl om incurred less than 910 first digit and last four digits of j
ays pre-petition VIN# for any vehicle): ,
3. Creditor: Value of Collateral: Payment
| Total Secured Claim to be treated
. i in this Chapter 13 Plan:
Last 4 Digits of [| [| C] LI Value of Creditor's Lien:
Account No.:
Check one below: If claim is for taxes, list principal
| Claim incurred 910 days or Interest Rate: amount of tax:
more pre-petition Descrivti :
oe ption of Collateral Gnclude
LJ Claim incurred less than 910 first digit and last four digits of
days pre-petition 'VIN# for any vehicle):

 

 

 

 

 

 

 

 

3. Personal Property: @&jNONE

i
Page 10 of F
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11

Page 11 of 17

 

1. Creditor:

Value of Collateral:

 

 

 

 

Last 4 Digits of [| [ | [| [|

Account No.:

Check one below:

[_] Claim incurred one (1) year
or more pre-petition.

[J Claim incurred less than one

Value of Creditor's Lien:

Payment

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

 

 

 

Interest Rate: ;

Description of Collateral:

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

 

 

 

 

 

 

Check one below:

| Claim incurred one (1) year
or more pre-petition.

[| Claim incurred less than one
(1) year post-petition.

 

 

 

(1) year post-petition.
2. Creditor: Value of Collateral: Payment
Total Secured Claim to be treated
. ; in this Chapter 13 Plan:
Last 4 Digits of [7] |] [ | [| | Value of Creditor's Lien:
Account No.:

 

 

 

 

 

Interest Rate: [|

Description of Collateral:

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

 

 

3. Creditor:

Value of Collateral:

 

 

 

 

Last 4 Digits of [| [| [| [|

Account No.:

Check one below:

[| Claim incurred one (1) year
or more pre-petition.

(1 Claim incurred less than one
(1) year post-petition.

 

Value of Creditor's Lien:

Payment

Total Secured Claim to be treated
in this Chapter 13 Plan:

 

 

 

 

 

fy
Le

 

 

 

Interest Rate: fd

Description of Collateral:

If claim is for taxes, list principal
amount of tax:

 

 

 

 

 

 

 

 

 

 

3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522

[| None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

 

ii The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U.S.C. § 522(f).

Judicial liens or nonpossessory, nonpurchase money security interests securing the claims may
be avoided to the extent that they impair the exemptions under 11 U.S.C. § 522(f) as listed
below. A separate motion must be filed and served pursuant to Fed.R.Bankr.P. 7004 and

applicable local rules.

To avoid liens pursuant to 11 U.S.C. § 522(f), the Debtor must file and serve a separate motion on
the affected creditor(s) pursuant to Fed.R.Bankr.R. 3012, 7004 and 9014(b). The Debtor may at a
later date seek to avoid a judicial lien held by a creditor not listed below. The details below are
provided for informational purposes only, and are subject to change, without the need to modify this
Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The amount of the
creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata
provided that the creditor timely files a proof of claim. The amount of the judicial lien or security

interest that is avoided will be treated as an unsecured claim in Section IV or V as applicable, to the
extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be

Page 11 of 17

t

 

 

 
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11 |

Page 12 of 17

paid in full as a secured claim under this Chapter 13 Plan. See, 11 U.S.C. § 522( and
Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following

 

 

 

 

 

 

 

 

 

creditors.
1. Creditor: Collateral: SG SS jibise. of b Blisfbr CT i he ABS
| Meir li Wie | | Sa
. TAGIFIN Basis for G46 6G
Last 4 Digits of Account No.: exemption: ii UES.C C S ata) (p- D- SG 1-64
Total Amount of I4ER RA ~ —
Creditor's Claim: SH $0.60 | Amon 0, exemption that BFLG. cg

 

 

 

 

 

 

 

Amount of Claim to be treated
as unsecured claim:

 

 

 

 

 

 

 

2. Creditor:

 

 

 

| Collateral:

 

 

Total Amount of
Creditor's Claim:

Last 4 Digits of Account No.: [| [| [| [|

Basis for
exemption:

 

 

 

 

 

Amount of exemption that
could be claimed:

 

 

Amount of Claim to be treated
as unsecured claim:

 

 

 

 

 

 

 

3. Creditor:

 

 

 

| Collateral:

 

 

Total Amount of
Creditor’s Claim:

 

Last 4 Digits of Account No.: [| | [| [|

Basis for
exemption:

 

 

 

 

 

Amount of exemption that
could be claimed:

 

 

Amount of Claim to be treated
as unsecured claim:

 

 

 

 

 

 

 

 

 

 

3.4 Surrender of Collateral.

‘
it
W

B None. If “None” is checked, the rest of this subpart need not be completed or reproduced.
("| The Debtor elects to surrender to each creditor listed below the Collateral identified.

[] Upon the entry of an order confirming this Chapter 13 Plan, pursuant to il US.C. § 13270)
and Fed.R.Bankr.P. 3015(g)(2), the Debtor requests that the stay of an act against property of
the estate provided in 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the Collateral
surrendered to each creditor listed below pursuant to this Chapter 13 Plan.

Name of Creditor

No.

 

 

 

 

Oooo)

1 etc.)

Last 4 Digits of Account Description of Collateral (Address, Vehicle,

 

 

 

 

Page 12 of 17
Case 19-21049 Doci3_ Filed 07/03/19 Entered 07/03/19 14:55:11 Page 13 of 17

Last 4 Digits of Account Description of Collateral (Address, Vehicle,
No etc.)

, ~ gooo
: qoog
|

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. § 507 and 11 U.S.C. § 13

Name of Creditor

 

 

 

 

 

 

 

 

 

 

 

 

  

OO

 

4.1 Applicability Of Post-Petition Interest. .
The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
obligations other than those treated in Section 4.4, will be paid in full without post~petition interest.
If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
the Court may order post-petition interest be paid on claims.

If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is
being treated as if he or she were solvent, then interest shail be paid, if applicable, as follows: 18%
interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%
interest per annum to the State of Connecticut Debartment of Revenue Servige's priority and general
unsecured state tax claims; and, % interest per annum to the Internal Revenue Service's
priority and general unsecured federal tax claims.

4.2 Trustee's Fees.
The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
the case but are estimated to be 10% of plan payments.

4.3 Administrative Attorney's Fees. |] PRO BONO

Total Fees: Total Expenses: Paid Prior to Confirmation: Balance Due:

6 C O 0
Total Allowance Sought: fs (Fees and Expenses)

|
Payable [Check one] L_] Through this Chapter 13 Plan
[_] Outside of this Chapter 13 Plan

 

 

 

 

 

 

 

 

 

 

 

 

Payable [Check one] '[[] Through this Chapter 13 Plan
[_] Outside of this Chapter 13 Plan

 

 

Payable [Check one] _L] Through this Chapter 13 Plan
| [J Outside of this Chapter'13 Plan

 

 

 

 

Attorneys shall file applications for allowance of compensation and reimbursement of expenses
pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
expenses without such an application if the total allowance sought equals or is less than $4,000.00.

4.4 Domestic Support Obligation(s).
ffi, None. If “None” is checked, the rest of this subpart need not be completed or reproduced.

Page 13 of 17
Case 19-21049 Doc13_ Filed 07/03/19 empress 07/03/19 14:55:11 Page 14of17

The allowed priority claims listed below are based on domestic support obligations,

including domestic support obligations that have been assigned to or are owed to a

governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.

§ 1322(a)(4).

[| There are domestic support obligations.

If this Chapter 13 Plan proposes less than full payment of a domestic support obligation then
payments in this section shall be for a term of 60 months. See, 11 U.S.C. § 1322(a)(4). If the Debtor
has domestic support obligations, use only the initials of minor children and do not list confidential

information.

 

 

1. Name of Creditor: | !

Proof of Claim Number: jf sd

[| Current and paid outside of this Chapter 13 Plan.

(_] Not Current, and to be paid under this Plan as follows:

 

 

2. Name of Creditor: |

Proof of Claim Number: [ |

["] Current and paid outside of this Chapter 13 Plan.

[-] Not Current, and to be paid under this Plan as follows:

 

 

3. Name of Creditor: |

Proof of Claim Number: [|

[| Current and paid outside of this Chapter 13 Plan.

 

 

[-] Not Current, and to be paid under this Plan as follows:

 

4.5 Priority Claims.
E] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.
This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under
11 U.S.C.§ 507(a)(1)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected
disposable income for a 5-year period beginning on the date that the first payment is due under this
Chapter 13 Plan will be applied to make payments under the Chapter 13 Plan. This Chapter 13 Plan
treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4), as follows:

 

 

 

1.Name of Creditor: [Jule OV fries |

Proof of Claim Number: fF

Total Due:
Amount of Principal Due:

 

Amount of Interest Due:
Interest to be Paid Through Chapter 13 Plan? L] Yes

 

 

 

fal No Interest Rate:

 

 

 

 

Page 14 of 17;

q

 
Case 19-21049 Doci3_ Filed 07/03/19 Entered 07/03/19 14:55:11 Page 15 of 17

i
!

 

 

2.Name of Creditor: | Ikra) kaverge — Scivi@ S|

Proof of Claim Number: | |
< OY py ji jj

 

 

 

 

 

 

 

 

 

Total Due:

Amount of Principal Due:

Amount of Interest Due:

Interest to be Paid Through Chapter 13 Plan? [] Yes [2bNo Interest Rate:
3. Name of Creditor: | Shite 6 EF | Ceonanechev

Proof of Claim Number: [ |

Total Due: 71 60

 

Amount of Principal Due: fF
Amount of Interest Due: G2Y

Interest to be Paid Through Chapter 13 Plan? [] Yes [EiNo Interest Rate:

 

é
%

 

 

 

 

 

 

TREATMENT OF UNSECURED NON-PRIORITY CREDITORS

   

5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.

[7] None. Jf “None” is checked, the rest of this subpart need not be completed or reproduced.

Through this Chapter 13 Plan the Debtor proposes t to pay the general unsecured creditors
holding claims totaling:

 

08

| over a period of [ months.

If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is

|| % per annum.

 

 

 

 

a dividend of | |

EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

 

@ None. If “None” is checked, the rest of this section need not be completed or reproduced.

C] The Debtor is seeking to assume or reject execatory contracts or unexpired leases in this
Plan pursuant to 11 U.S.C. § 365. The details of the executory contract and/or unexpired
lease the Debtor is seeking to assume and/or reject is set forth below.

CI] Assumed Contracts or Leases. The Debtor shall make current installment payments or
lease payments as specified below, subject to any contrary Court order or rule. Arrearage

payments will be disbursed by the Chapter 13 Standing Trustee pursuant to the
confirmation order.

'
A
Page 15 of 17

i
t
Case 19-21049 Doci3 Filed 07/03/19 Entered 07/03/19 14:55:11

Page 16 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Creditor | Description of |Current Installment Amount of Treatment of
Leased Property Payment Arrearage tobe |A™ Othe, eter
or Executory Paid we er Plan
ection if
Contract Applicable)
$ $
Proof of Claim . .
Number: To be paid by To be disbursed}
Debtor. by Trustee.
$ $
Proof of Claim . .
Number: To be paid by To be disbursed
Debtor. , by Trustee.
$ $
Proof of Claim . . |
Number: To be paid by To be disbursed
Debtor. by Trustee.
[_] Rejected Contracts or Leases
: Description of Leased Property or | Estimated Claim to Be
Name of Creditor Executory Contract Treated in Section V

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice of Proof of Claim Bar Date:
The counter-party to a rejected contract or rejected lease shall file a proof of claim within thirty (30)
days after entry of an order confirming this Chapter 13 Plan.

i

Vit NON-STANDARD PLAN PROVISIONS

 

il) None. If “None” is checked, the rest of this section need not be completed or reproduced.
te

Non-standard provisions must be set forth below, or in an attachment. A non-standard
provision is a provision not otherwise included in the Local Form Chapter 13 Plan or
deviating from it. Non-standard provisions set out elsewhere in this Chapter 13 Plan are void.

 

'
:

 

 

 

Page 16 of 17

4
Case 19-21049 Doci13 Filed 07/03/19 Entered 07/03/19 14:55:11 Page 17 of 17

PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

I. declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
and order of the provisions in this Chapter 13 Plan are ‘identical to those contained in the
Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
provisions, other than those set out in Section VIZ.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f\ ;
I :
aa b Kut Ic
Detfpr Signature) (Joint Debtor Signature)
James § Gifourke || Joly 3 p0l4
Debtor (Type Name) Date J oint Debtor (Type Name) Date .
i
Attorney with permission to Date ;
sign on Debtor's behalf

[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]

Note: An original document with the Debtor's inked signature must be maintained by Débtor's attorney.

Page 17 of 17
